Citation Nr: 1725977	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-29 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable disability rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1970 to August 1974. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board remanded this matter in July 2016 for further evidentiary development.


FINDING OF FACT

The Veteran's hearing is manifested by no more than Level I hearing acuity in the right ear and no more than Level V hearing acuity in the left ear for the entire period on appeal.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded this claim in July 2016.  The Board's Remand instructed the RO to: (1) contact the Veteran to determine if he has any additional relevant evidence and obtain updated VA treatment records; (2) obtain audiological testing results from VA treatment in November 2009 and October 2014; (3) schedule the Veteran for a VA audiological examination; and (4) readjudicate the claim. 

VA sent the Veteran an August 2016 letter requesting additional evidence and outstanding VA treatment records were associated with the record.  The November 2009 and October 2014 VA treatment records were obtained.  The Veteran attended an August 2016 VA audiological examination.  The RO readjudicated the claim in a January 2017 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by a March 2009 letter and subsequent letters throughout the claims period.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and VA treatment records, to include VA examinations, with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was most recently afforded a VA audiological examination in August 2016.  The Veteran has not argued, and the record does not reflect, that the examination is inadequate.  38 C.F.R. § 3.159 (c) (4), 4.2; Barr v. Nicholson, 
21 Vet. App. 303, 307 (2007).  

The Veteran has not identified any further shortcomings in fulfilling VA's duty to notify and assist.  VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a).

III. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. 
§ 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56   (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.   

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85 (a), (d). Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86. Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (a),(b).

The Board further notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).



The Veteran served in the U.S. Navy.  His initial rating was boiler technician.  After examination and treatment for decreased hearing acuity, he was placed in a hearing conservation program and his rating was changed to postal clerk to reduce exposure to high levels of machinery noise.  The Veteran underwent VA audiometric examinations in April and May 1975.  In June 1975, the RO granted service connection for bilateral defective hearing, and assigned a noncompensable rating, effective the day following discharge from active service.   The Veteran was also granted service connection for tinnitus and in December 2015, service connection for insomnia secondary to tinnitus. 
	
The Veteran filed a claim for a compensable rating of his bilateral hearing loss disability in February 2009.  

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for a bilateral hearing loss disability for the entire period on appeal.  The evidence of record does not more nearly reflect the criteria for a compensable evaluation.  38 C.F.R. § 4.7.

At the Veteran's April 2009 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
15
25
45
55
35
92
 
LEFT
20
30
75
85
53
88
 











The Veteran reported difficulty hearing in high background noise environments and that he was not employed.  In a July 2009 letter, the Veteran reported that he continued to seek work in a manufacturing environment but that his hearing disability hindered his work performance.  Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of I for his right ear and II for his left.  The pure tone thresholds for this examination do not reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86 (a) or 38 C.F.R. § 4.86 (b); and as such, those provisions are inapplicable.  Application of 38 C.F.R. § 4.85, Table VII, results in a 0 percent disability evaluation.

At a September 2010 VA audiology consult, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
15
25
45
60
36
100
 
LEFT
15
35
75
85
53
92
 











The audiologist noted that the Veteran was provided VA hearing aids that he used intermittently.  Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of I for his right ear and I for his left.  The pure tone thresholds for this examination do not reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86 (a) or 38 C.F.R. § 4.86 (b); and as such, those provisions are inapplicable.  Application of 38 C.F.R. § 4.85, Table VII, results in a 0 percent disability evaluation.

In a November 2010 VA mental health examination, the Veteran reported that he had returned to work as a maintenance supervisor in a high noise level facility but that he used hearing protection.  He reported difficulty hearing his crew and radio in that environment and in high background noise in commercial settings. 

At the Veteran's November 2015 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
15
25
45
60
36
92
 
LEFT
20
70
80
90
65
84
 











Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of I for his right ear and III for his left.  The pure tone thresholds for this examination do reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86 (a) for the left ear.  Under the provisions of 38 C.F.R. § 4.86 (a), the left ear would have a numeric designation of V, and each ear would be evaluated separately.  However, even when determining the Veteran's disability rating when applying the provisions of § 4.86(a), the application of 38 C.F.R. § 4.85, Table VII, results in a 0 percent disability evaluation. 

At the Veteran's August 2016 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
15
25
40
65
36
92
 
LEFT
15
70
75
90
63
84
 











Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of I for his right ear and III for his left.  The pure tone thresholds for this examination do reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86 (a) for the left ear.  Under the provisions of 38 C.F.R. § 4.86 (a), the left ear would have a numeric designation of V, and each ear would be evaluated separately.  However, even when determining the Veteran's disability rating when applying the provisions of § 4.86(a), the application of 38 C.F.R. § 4.85, Table VII, results in a 0 percent disability evaluation.

The November 2009 and October 2014 audiology VA treatment notes referenced in the Board's July 2016 Remand have been obtained.  A review of these records shows that specific audiological test results, pure tone thresholds, were not documented.

The results from the audiological testing of record during the period on appeal indicate that a noncompensable disability evaluation is warranted.

To the extent that the Veteran reports that his acuity is worse than evaluated, the Board has considered his statements.  This evidence is both competent and credible in regard to reporting worsening hearing acuity and difficulty in high background noise at work and in the community.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  This is addressed in more detail below.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or puretone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.

Accordingly, the claim for a compensable evaluation for a bilateral hearing loss disability is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board believes that a uniform disability evaluation is warranted.  Because the disability has not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for a staged rating.  See Hart, supra.

Extra-schedular Consideration

The Veteran's representative has specifically asserted that an extra-schedular evaluation is warranted for the Veteran's bilateral hearing loss disability in a June 2017 Written Brief Presentation.

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extra-schedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Veteran has challenged the adequacy of VA hearing acuity testing and rating criteria because the testing is not performed in a background noise environment as he experiences at work and in the community.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999. See 64 Fed. Reg. 25206  (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295  (April 12, 1994). Accordingly, the Board finds that the Veteran's reported difficulties are factors contemplated in the regulations and schedular rating criteria.


As previously noted, in Martinak, the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extra-schedular consideration. The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321 (b) does not rely exclusively on objective test results to determine whether an extra-schedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

The August 2016 VA examiner stated that it "is my medical opinion that the Veteran has no functional limitations when considering his service connected...hearing loss and tinnitus."  As noted, the examiner did elicit information from the Veteran concerning the functional effects of his disability.  While the Board notes that the Veteran's hearing loss results in some functional loss, as described by the Veteran and his representative in various statements, the Veteran has not identified any evidence indicating that a referral for extra-schedular rating is warranted, and it is not the duty of VA to "read the mind of the Veteran."  Martinak, 21 Vet. App. at 455; Cintron v. West, 13 Vet. App. 251, 259 (1999).  As a result, the Board finds that the VA examination report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321 (b).

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the Court's decision in Martinak, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture involves factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers puretone decibel hearing loss and speech discrimination hearing loss.  The Board notes the Veteran's contention that VA audiological testing does not provide adequate conditions to determine the level of severity of hearing loss.  However, the record indicates that the all VA audiological testing was performed in accordance with the provisions of 38 C.F.R. § 4.85.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Regardless, the Board observes that, even if the available schedular evaluation for the Veteran's hearing loss disability were inadequate [which it manifestly is not], the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms," nor does he contend that he does.

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  As noted above, the Veteran has reported that he has difficulty hearing and that his disability impairs his ability to work with his crew or listen to his radio.  However, the Veteran did not report that he was unable to perform his duties, that his disability required special accommodations, or that he required a transfer to other less responsible positions.  This functional effect caused by the Veteran's hearing loss disability, which the Board does not dispute, does not constitute any exceptional or unusual disability picture warranting consideration of an extra-schedular rating.  

Finally, the Board notes that a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration is warranted under Johnson. 

In short, there is nothing in the record to indicate that the Veteran's service-connected hearing loss disability causes impairment with ordinary conditions of daily life over and above that which is contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

In this case, the manifestations of the disability are contemplated by the schedular criteria governing hearing loss disability.  Therefore, referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to a compensable evaluation for a bilateral hearing loss disability is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


